DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request for a continued prosecution application (CPA) under 37 CFR 1.53(d) filed on 1/11/22 is acknowledged. A CPA may only be filed in a design application filed under 35 U.S.C. chapter 16.  See 37 CFR 1.53(d)(1). Since a CPA of this application is not permitted under 37 CFR 1.53(d)(1), the improper request for a CPA is being treated as a request for continued examination of this application under 37 CFR 1.114.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 1/11/22, with respect to the rejection(s) of claim(s) 1-12 and 15 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shanahan in view of Boggs.
The applicant argues that the claim as written teaches wherein the attachment electrode is adapted to secure the electrode lead to a location on a recipient’s anatomy, wherein the attachment electrode only refers to the electrode contact and not the entire attachment as shown in figures 4 and 5 of the present application. The present application further states in paragraph [0023] that “the attachment electrode can connect to a site along the length of the flying lead or at the tip” which under the broadest reasonable interpretation means than the entire attachment, including the flying lead and the distal electrode contact are part of the referenced “attachment electrode” rather than just the electrode contact. However, in view of the applicant’s clarification that the attachment electrode refers only to the electrode contact, see page 7 of the remarks, Boggs has been applied to the teaching of .
Applicant's arguments filed 1/11/22 have been fully considered but they are not persuasive. The applicant argues, that Rezai fails to teach selecting from a plurality of electrodes in a kit, however the examiner disagrees. Rezai teaches a kit comprising an electrode array having a device 100 comprising an electrode array with a cable portion and a flat connector, which is connected to an implantable pulse generator lead at a connection point. Rezai successfully teaches the kit comprising a plurality of electrodes, taught by the electrode array shown in figure 2A, that are selected during the screening process, and are secured to the anatomy of a recipient (Rezai [0057]-[0058]). The applicant further argues that Rezai only teaches an electrode assembly that is already connected to a cable before the electrodes are secured to a recipient’s anatomy.  The applicant states that the electrodes of Rezai are already connected to cable 205 before that electrodes are secured to the anatomy, and while the examiner agree with the applicant’s statement, claim 16 does not teach away from this. The claim as written only recites that after the electrodes are secured to the anatomy, that the electrodes are then electrically connected to a lead of an implantable stimulator unit. Rezai, teaches, that after the electrodes are secured to the recipients anatomy, that the electrodes are electrically connected to the lead 715 of an implantable stimulation generator, subsequent to a screening process of the secured electrodes, which successfully teaches the claim as written.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 8-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanahan et al (U.S. PG Pub 20160158558 A1).
Regarding claim 8, Shanahan teaches a medical device comprising: an implantable neural stimulator (Fig 1 and Fig 2 element 100 teach an implantable neurostimulator; [0040]), and an anatomically configured electrode([0033] teaches leads for stimulation percutaneous leads, paddle leads, and cuff leads, wherein cuffs are configured to wrap around anatomical structures such as nerves. The application also incorporate the designs of other stimulation systems that illustrate anatomically configured leads and electrode arrays; [0035] teaches electrode arrays such as electrode paddles wherein the electrodes are in an array) that is physically separate from the implantable neural stimulator (Fig 3B element 300 teaches the elongated attachment which includes the distal part of the lead, comprising the electrodes wherein the electrode is physically separate from the stimulator and the lead extension; [0051] teaches the elongated attachment having to be inserted in to the ports of the connector of the lead extension, therefore they must be separate until the proximal end of the attachment (300) is connected to the distal connector of the lead (324)), wherein the anatomically configured electrode is configured to be electrically connected to the implantable neural stimulator ([0051] teaches the connection between the terminals (310) of the attachment (300/106) electrically coupling to the connector contacts (340) of the lead to allow the neurostimulator 102 send stimulation to the electrode array (133) at the distal end of the attachment to stimulate target tissue; [0034] 
Regarding claim 9, Shanahan teaches claim 8, wherein the anatomically configured electrode is configured to be implanted at a target anatomical site of a recipient of the medical device ([0005] and [0008] and [0011] teach embodiments with implantable leads; [0040] teaches the electrical stimulation components such as the lead, the paddle body are implanted into the body of a patient; [0078]), and wherein the implantable neural stimulator is configured to use the anatomically configured electrode to deliver electrical stimulation to the target anatomical site, and/or measure electrical properties of the recipient at the target anatomical site ([0051] teaches the connection between the terminals (310) of the attachment (300/106) electrically coupling to the connector contacts (340) of the lead to allow the neurostimulator 102 send stimulation to the electrode array (133) such as a cuff at the distal end of the attachment to stimulate target tissue; [0034] teaches the control module 102 is a stimulation or pulse generator that is coupled to the leads to send electrical signals to the electrode arrays for stimulation; [0078]).
Regarding claim 10, Shanahan teaches claim 8, wherein the anatomically configured electrode is configured to be implanted at a target anatomical site before electrical connection of the anatomically configured electrode to the implantable neural stimulator (Fig 3B teaches the attachment (300) being separate from the rest of the neural stimulator, therefore it is configured to be implanted at a target site before being coupled to the connector (322) and connecting to the implantable neural stimulator (102).
Regarding claim 11, Shanahan teaches claim 8, wherein the implantable neural stimulator is selected from a group comprising: an auditory prosthesis, a deep brain stimulator, a spinal stimulator, a vestibular stimulator, and a pacemaker ([0040] teaches that the stimulation system can be used for deep brain stimulation, neural stimulation and spinal cord stimulation, as well as other applications).
Regarding claim 12, Shanahan teaches claim 8, wherein the implantable neural stimulator comprises an electrode array configured to deliver electrical stimulation to a recipient of the medical device (Fig 1 and 2 element 133 teaches electrode arrays; [0033]-[0035] teaches electrode arrays configured to deliver electrical stimulation; [0078]), wherein the implantable neural stimulator comprises a flying lead (Fig 3b element 324 teaches a lead extension, where the lead is flying lead as it is not connected to an actuator and is configured to accept an attachment; [0050]-[0052]), and wherein the anatomically configured electrode is configured to connect to a distal end of the flying lead ([0005] and [0008]; [0045]-[0046] teaches the electrode lead (extension lead) comprising conductors/wires for electrically connecting the terminals  of the connector at the tip of the lead to the stimulator and further connecting to the electrode attachment (133) to deliver stimulation to a target tissue region; [0078]).
Regarding claim 15, Shanahan teaches claim 8, wherein the anatomically configured electrode mechanically attaches to a recipient's anatomy via one of a blade, cylinder, or loop ([0033] teaches the lead being cuff leads which are used to wrap around and secure the lead to tissue, A cuff creates a loop or cylinder to wrap around a target tissue structure such as a nerve.)
Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rezai et al (U.S. PG Pub 20050131506 A1).
 Regarding claim 16, Rezai teaches a method comprising: selecting, based on characteristics of a surgical site of a recipient, one of a plurality of electrodes in a kit (Figure 2A teaches an electrode array comprising multiple electrodes; [0007] teaches that is it know for the use of spinal stimulation cords, to decide between two styles of leads[0038] teaches it is obvious to choose a variation of electrode shapes arranged in different patterns; [0057] teaches screening and selecting multiple electrodes from an electrode array; [0081] teaches that is obvious to one of ordinary skill in the art to choose variations of the shape of leads, electrodes, and electrode arrays depending on the intended purpose of stimulation): securing the selected electrode to a part of an anatomy of the recipient ([0058] teaches after a 
Regarding claim 17, Rezai teaches claim 16, further comprising implanting the implantable stimulator unit in the recipient ([0058] teaches that the pulse generator (710) can be fully implanted after connecting to the electrode device (100)).
Regarding claim 18, Rezai teaches claim 16 further comprising: delivering electrical stimulation from the implantable stimulator unit to the recipient via the selected electrode ([0059] teaches the device (100) is implanted into the patient and used for stimulation of the spinal cord and other application; [0060] teaches optimal stimulation of a target region by the electrodes; Fig 7).
Regarding claim 20, Rezai teaches claim 18, further comprising: implanting the implantable stimulator unit in the recipient before the selected electrode is electrically connected ([0058] teaches that after the screening process the device (100) is anchored and then connected to an implanted pulse generator).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-7, 13-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanahan et al (U.S. PG Pub 20160158558 A1) in view of Boggs et al (U.S. PG Pub 20130238066).
Regarding claim 1, Shanahan teaches an implantable neural stimulator (Figure 3b element 100 teaches an implantable neural stimulator; [0005]; [0040] teaches that the system is usually implanted; [0075]), comprising: an attachment electrode ([0050]-[0052] teaches the lead extension (324) configured to connect to an elongated device is an attachment electrode wherein the attachment comprises a lead with electrodes at the end such as leads 106 or 107 having electrode arrays 133); and an electrode lead configured to accept the attachment electrode (Fig 3b teaches an electrode lead (324) comprising a connector (322) configured to accept the attachment (300); Fig 4C; Fig 5A; [0050]-[0052]), wherein the attachment is adapted to secure the electrode lead to a location on a recipient's anatomy ([0033] teaches the lead being cuff leads which are used to wrap around and secure the lead to tissue). However, Shanahan fails to teach, wherein the attachment electrode is adapted to secure the electrode lead to a location on a recipient's anatomy.
Boggs teaches Boggs teaches a system in the same field of endeavor, wherein an attachment electrode is adapted to secure the electrode lead to a location on a recipient's anatomy (Fig 11B-C teaches an electrode with a distal anchoring element, such as a barb, for securing the electrode and attached lead to the anatomy of the recipient; [0171]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Shanahan to have the electrodes comprise an anchoring element, as taught by Boggs, in order to help secure the electrode and lead to the target anatomy of a patient and prevent unwanted dislodgment and mitigation of the electrodes in the target region (Boggs [0171])
Regarding claim 2, the modified invention of Shanahan teaches claim 1, wherein the attachment electrode is configured to be joined to a tip of the electrode lead by an attachment method selected from a group comprising: crimping, screwing, and gluing ([0053] teaches a set screw or other attachment element being used to fasten the lead within the connector of the lead extension).
Regarding claim 3, the modified invention of Shanahan teaches claim 1, wherein the implantable neural stimulator is selected from a group comprising: an auditory prosthesis, a deep brain stimulator, a spinal stimulator, a vestibular stimulator, a transcranial stimulator, and a pacemaker ([0040] teaches that the stimulation system can be used for deep brain stimulation, neural stimulation and spinal cord stimulation, as well as other applications).
Regarding claim 4, the modified invention of Shanahan teaches claim 1 wherein the electrode lead is a flying lead electrode (Fig 3b element 324 teaches a lead extension, where the lead is flying lead as it is not connected to an actuator and is configured to accept an attachment; [0050]-[0052]), comprising: a conductor lead for passing electric current at least one of to or from a location on the recipient's anatomy, wherein the flying lead electrode has a tip configured to accept the attachment electrode ([0005] and [0008]; [0045]-[0046] teaches the electrode lead (extension lead) comprising conductors/wires for electrically connecting the terminals  of the connector at the tip of the lead to the stimulator and further connecting to the electrode attachment (133) to deliver stimulation to a target tissue region; [0078]).
Regarding claim 5, the modified invention of Shanahan teaches claim 1, wherein the electrode lead has a first contact surface (Fig 3b element 340 teaches a terminal contact of the connector (322) at the distal end of the lead (324)), the attachment electrode comprises a second contact surface and a third contact surface, wherein the first and second contact surfaces are configured to form an electrical connection between the electrical electrode lead and the attachment electrode, and wherein the third contact surface is configured to form an electrical connection between the attachment electrode and 
Regarding claim 6, the modified invention of Shanahan teaches claim 5, wherein the electrode lead comprises an electrical conductor embedded in a non-conductive carrier member ([0045]-[0046] teaches the conductive wires that electrically connect the distal lead connector (322) and the control module (102) may be embedded in a nonconductive material of the lead body (106)), the first contact surface is electrically connected to the electrical conductor ([0045]; [0052] teaches the conductive wires extend through the lead body of the lead extension (324) to the first surface (340) i.e. connector contacts ), and wherein at least part of the first contact surface is exposed (Fig 3B elements 340 teach the electrical contacts/first surface of the connector od the lead extension, wherein the contacts are exposed to electrically couple to the electrode array terminals (310) of the attachment lead and electrode array that is plugged into the connector (322) [0045]).
Regarding claim 7, the modified invention of Shanahan teaches claim 1, wherein the attachment electrode is configured to be implanted at a target anatomical site within a recipient of the implantable neural stimulator ([0005] and [0008] and [0011] teach embodiments with implantable leads; [0040] teaches the electrical stimulation components such as the lead, the paddle body are implanted into the body of a patient).
Regarding claim 13, Shanahan teaches A surgical kit, comprising a medical device (Fig 3b), comprising: an implantable neural stimulator (Fib 3b; [0050]), and an anatomically configured electrode (Fig 1 and 2 elements 133; [0033]), wherein the anatomically configured electrode is configured to be electrically connected to the implantable neural stimulator (Fig 3b teaches an electrode lead (324) comprising a connector (322) configured to accept the attachment (300); Fig 4C; Fig 5A; [0050]-[0052]). 
Boggs teaches a system in the same field of endeavor, wherein a sterile package of an implantable stimulator, includes a closed sterile packaging, comprising an implantable stimulator and an electrode, that are physically separated within the closed sterile packaging (Fig 12 illustrates the stimulator (28) and the electrode (14) being separated in the sterile packaging; [0169])
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to kit of Shanahan, to have the different leads and electrode arrays (Shanahan Fig 1 and 2 elements 133; [0033]) and the implantable stimulator (Shanahan Fig 1-3B element 102) be physically separated within a closed sterile packaging, as taught by Boggs, in order to ensure the implantable medical device components are sterile before implantation, and so each of the components are held in place in the packaging, and can be removed and implanted separately without affecting the sterility of the other component.
Regarding claim 14, the modified invention of Shanahan teaches claim 13, wherein the closed sterile packaging includes a plurality of anatomically configured electrodes, and wherein each of the plurality of anatomically configured electrodes provide a different physical form of mechanical attachment of the anatomically configured electrode to a recipient's anatomy (Fig 1 and 2 elements 133 teach different electrode configurations that provide different physical forms for mechanical attachment to patent tissue; [0033] teaches using different types of leads such as percutaneous leads, paddle leads, and cuff leads, which provide different forms for attaching to tissue).
Regarding claim 21, the modified invention of Shanahan, teaches claim 14, wherein the plurality of anatomically configured electrodes include two or more of a first electrode comprising a crimp-on sleeve with a central portion designed to pierce a stapedius muscle and locate within a body of the .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezai et al (U.S. PG Pub 20050131506 A1).
Regarding claim 19, Rezai teaches claim 16 however fails to teach the method further comprising: removing an insulating layer from a lead of the implantable stimulator unit to expose an electrical contact, wherein the selected electrode is electrically connected to the exposed electrical contact to form an electrical connection with the implantable stimulator unit.
It is common practice, and obvious to one of ordinary skill in the art before the effective filling date, to provide a rubber or plastic cap or cover over electrical connecting contacts, terminals, and ports of packaged electronics in order to prevent dust and water from getting into the contact and terminals before use. These caps are removed before use to allow for a male/female or other type of connector contact corresponding electrical contacts and complete a circuit. It would have been obvious to have the flat connector (210) and plug-in connector (725), taught by Rezai, comprise a rubber cover to protect the electrical contacts until they are used and connected to prevent unwanted degradation and interference of the contacts and ensure an effective coupling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792